Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1 is allowable is because the closest prior art of record, US 2020/0029390 by Han et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a communication method that includes sending, by a second access network node to a first access network node, endpoint information of a second transmission path on the second access network node side, wherein the second transmission path is a transmission path that is between the second access network node and a third access network node; sending, by a third access network node to the first access network node, endpoint information of the second transmission path on the third access network node side; sending, by the first access network node to the second access network node, the endpoint information of the second transmission path on the third access network node side; and sending, by the first access network node to the third access network node, the endpoint information of the second transmission path on the second access network node side.



The primary reason independent claim 11 is allowable is because the closest prior art of record, US 2020/0029390 by Han et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a communication apparatus wherein the at least one processor cooperates with the interface circuitry and is configured to perform operations comprising: obtaining, from a second access network node, endpoint information of a second transmission path on the second access network node side, wherein the second transmission path is a transmission path that is between the second access network node and a third access network node; obtaining, from the third 

The primary reason independent claim 16 is allowable is because the closest prior art of record, US 2020/0029390 by Han et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a communication apparatus wherein the at least one processor cooperates with the interface circuitry and is configured to perform operations comprising: sending endpoint information of a second transmission path on the apparatus side to a first access network node, wherein the second transmission path is a transmission path that is between the apparatus and a third access network node; and receiving, from the first access network node, endpoint information of the second transmission path on the third access network node side.

The primary reason independent claim 19 is allowable is because the closest prior art of record, US 2020/0029390 by Han et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a communication apparatus wherein the at least one processor cooperates with the interface circuitry and is configured to perform operations comprising: receiving, from a first access network node, endpoint information of a second transmission path on a second access network node side, wherein the second transmission path is a transmission path that is between the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2020/0029390 teaches centralized RAN architecture that includes lower layer transmission nodes (referred to as distributed units (DUs) herein) that connect to an upper layer RAN node (referred to as a centralized unit (CU) herein) that may include a functional split, between the CU and DU, corresponding to the Packet Data Convergence Protocol (PDCP) and Radio Link Control (RLC) layers
US 2020/0367315 teaches acquiring, through an Xn interface, specified information for configuring each packet data convergence protocol (PDCP) entity for processing a data radio bearer, where the Xn interface is an interface between a gNB-CU-Control Plane (gNB -CU-CP) and a gNB -CU-UP.
US 10027573 teaches receiving state information representing a display state of a display of a wireless device by a cloud-radio access network system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466